DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Objections

Claim 6 is objected to because of the following informalities:  Claim 6 discloses the limitations 
“positioned in a onshore”.  The examiner believes this to be a typographical error and recommends amending the language to read “positioned in an onshore”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is directed towards a reference pattern which comprises a time-varying parameter for the calibration of the flow-out rate of the early kick detection method of claim 1.  Claim 3 uses language in parentheticals, e.g.,             
                (
                K
                ,
                 
                
                    
                        T
                    
                    
                        0
                    
                
                )
            
        , which introduces ambiguity as it is not clear if such language is required or merely exemplary/optional.  If the variables related to the reference pattern relate to the flow-in and flow-out rates of claim 1, then these relationships must be explicitly clarified so that the scope of the claim is clear.  For the purpose of compact prosecution of the current application, the parentheticals will be treated as optional.  Clarification is required.  
Claim 5 is directed towards a drilling parameter of a drill bit motion and estimating a drilling flow-out rate based on a drilling parameter of the early kick detection apparatus of claim 1.  Claim 5 uses language in parentheticals, e.g.,             
                
                    
                        S
                        ,
                        d
                        r
                        i
                        l
                        l
                        i
                        n
                        g
                        b
                        i
                        t
                        v
                        e
                        l
                        o
                        c
                        i
                        t
                        y
                    
                
            
        , which introduces ambiguity as it is not clear if such language is required or merely exemplary/optional.  If the variables related to the drilling parameters relate to the early kick detection method of claim 1, then these relationships must be explicitly clarified so that the scope of the claim is clear.  For the purpose of compact prosecution of the current application, the parentheticals will be treated as optional.  Clarification is required.
	In claim 6, the elements “positioned in a onshore input flow section of the drilling fluid loop” and “positioned in an undersea return flow section of the drilling fluid loop” are claimed inferentially, that is, each of these elements is only introduced by way of coupling/connection with a positively recited claim element and is itself not positively recited as an element of the early kick detection apparatus.  Furthermore, it is unclear as to whether or not the applicant is claiming the drilling fluid loop and its particular location as part of the claimed invention or if the claim is directed towards only the first sensor for detection of a flow-in rate, a second sensor for detecting flow-out rate, and a controller.  Clarification is required.  As a result, the scope of the claim is unclear.  For purposes of the present examination, the recitation “positioned in a onshore input flow section of the drilling fluid loop” and “positioned in an undersea return flow section of the drilling fluid loop” are not regarded as elements of the claimed early kick detection apparatus.  
	Claims 7-10 are rejected by virtue of their dependence from claim 6.
Claim 8 is directed towards a reference pattern comprising a time-varying parameter for the calibration of the flow-out rate of the early kick detection system of claim 6.  Claim 6 uses language in parentheticals, e.g.,             
                
                    
                        K
                        ,
                         
                        
                            
                                T
                            
                            
                                0
                            
                        
                    
                
            
         which introduces ambiguity as it is not clear if such language is required or merely exemplary/optional.  If the variables related to the reference pattern relate to the flow-in and flow-out rates of claim 6, then these relationships must be explicitly clarified so that the scope of the claim is clear.  For the purpose of compact prosecution of the current application, the parentheticals will be treated as optional.  Clarification is required.  
Claim 10 is directed towards a parameter collecting unit and a calculating unit of the early kick detection apparatus of claim 6.  Claim 10 uses language in parentheticals, e.g.,             
                (
                S
                ,
                d
                r
                i
                l
                l
                i
                n
                g
                b
                i
                t
                v
                e
                l
                o
                c
                i
                t
                y
                )
            
        , which introduces ambiguity as it is not clear if such language is required or merely exemplary/optional.  If the variables related to the parameter collecting unit and calculating unit relate to the early kick detection apparatus of claim 6, then these relationships must be explicitly clarified so that the scope of the claim is clear.  For the purpose of compact prosecution of the current application, the parentheticals will be treated as optional.  Clarification is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zanker et 
al. (CA 2032189 A1), hereinafter Zanker.

	Regarding claim 1, Zanker discloses: A method for early kick detection in a drilling system with a drilling fluid loop, comprising:
	collecting flow-in rate                         
                            
                                
                                    (
                                    V
                                    F
                                    R
                                
                                
                                    i
                                    n
                                
                            
                            )
                        
                     and flow-out rate (VFRout) of a drilling fluid; (Zanker, e.g., see fig. 1 to a drilling fluid/mud circulation system for a flow measuring system, fig. 2a-b to a return line system of drilling fluid, fig. 3 to a return line fitted with a chimney, fig. 4 to a mud level and velocity for a particular return line, fig. 6b to a plot of flow over time indicative of a kick; see also pg. 11, line 17 – pg. 12, line 18 disclosing a fixed drilling rig mud circulation system, wherein flow-in rates are measured  with a flow meter, after which a return line (26) returns the mud to the mud pits (28) and flow-out measuring sensor system (S) is disposed in the return line (26)).
	calibrating the flow-out rate (VFRout) to obtain a calibrated flow-out rate (                        
                            
                                
                                    
                                        
                                            V
                                            F
                                            R
                                        
                                        ^
                                    
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    ) of the drilling fluid; (Zanker, e.g., see fig. 4 to a flow-out rate (given in GPM), fig. 5 to calibrate flow-out (112), and pg. 13, line 10 – pg. 14, line 3 disclosing for any given return line configuration with typical flow rates, the measured height of the mud in the return line may be calibrated to a flow rate with reasonable accuracy).
	determining a flow rate difference (Δflow) between the flow-in rate (VFRin) and the calibrated flow-out rate (                        
                            
                                
                                    
                                        
                                            V
                                            F
                                            R
                                        
                                        ^
                                    
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    ) of the drilling fluid; and (Zanker, e.g., see fig. 5 to Trend Analysis Qout, Qin, and ΔQ, and pg. 24, line 21 – pg. 27, line 9 disclosing the workflow of fig. 5 to the corrected flow-out determination which is subjected to a trend analysis to determine a difference between the corrected flow-out and the flow-in rates).
	identifying the kicks based on the flow rate difference (Δflow). (Zanker, e.g., see pg. 27, lines 1-9 disclosing if a rate change between a calibrated rate and a flow-in rate lasts more than four minutes, an alarm is sounded by gauge (62) of fig. 2a and an influx (kick) or an outflux (fluid loss) situation is declared at (125) of fig. 5).

	Regarding claim 2, Zanker discloses: The method of claim 1, wherein calibrating the flow-out rate (VFRout) to obtain the calibrated flow-out rate (                        
                            
                                
                                    
                                        
                                            V
                                            F
                                            R
                                        
                                        ^
                                    
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    ) of the drilling fluid comprises: 
	monitoring an evaluation of the flow-in rate (VFRin) and the flow-out rate (VFRout) over time; (Zanker, e.g., see pg. 24, line 21 – pg. 25, line 20 disclosing the measurement of in-flow and the return line is measured in terms of angle of return, density, and viscosity, wherein the mud density and viscosity are used in conjunction with parameters to include return line geometry, horizontal distance from the bell nipple to the measurement location (L), the return line slope (θ), the gravitational constant (g) or any other relevant parameters.  At step (110) a determination of the flow-out (Q) of the mud from the wellbore is obtained from a transform (i.e., look-up table such as is represented by fig. 4 for the provided return line and mud parameters) which relates the flow height to flow-out).
	obtaining a reference pattern based on the evaluation of the flow-in rate (VFRin) and the flow-out rate (VFRout) over time; and (Zanker, e.g., see fig. 6a to a delta flow plot over time not indicative of a kick or loss and fig. 6b to a delta flow plot over time indicative of a kick, and pg. 26, line 27 – pg. 27, line 9 disclosing a rate of change less than 10 GPM and resulting autocalibration and a rate of change more than 10 GPM and associated alarm and kick declaration.)
	determining the calibrated flow-out rate (                        
                            
                                
                                    
                                        
                                            V
                                            F
                                            R
                                        
                                        ^
                                    
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    ) based on the reference pattern. (Zanker, e.g., see pg. 26, line 12 pg. 27, line 9 disclosing a corrected flow-out determination which is subject to a trend analysis where the flow-out determination of (112) is compared at (118) continuously to the flow-in measurement).

	Regarding claim 3, Zanker discloses: The method of claim 2, wherein the reference pattern comprises at least one time-varying parameter                         
                            (
                            K
                            ,
                            
                                
                                    T
                                
                                
                                    0
                                
                            
                            )
                        
                     for calibrating the flow-out rate. (Zanker, e.g., see pg. 12, lines 19-22 disclosing the velocity of mud in the annulus (20) is typically between                         
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                             
                            a
                            n
                            d
                             
                            1
                             
                            
                                
                                    f
                                    t
                                
                                
                                    s
                                    e
                                    c
                                
                            
                        
                     and the velocity of the mud in the return line (26) is typically between                         
                            5
                             
                            a
                            n
                            d
                             
                            10
                             
                            
                                
                                    f
                                    t
                                
                                
                                    s
                                    e
                                    c
                                
                            
                        
                    , wherein the acceleration of the mud is due to gravity and the slope of the return line; examiner notes that velocity is a parameter that varies with time between 5 and 10 ft per second).

Regarding claim 4, Zanker discloses: The method of claim 1, further comprising: 
	pre-processing the flow-in rate                         
                            
                                
                                    (
                                    V
                                    F
                                    R
                                
                                
                                    i
                                    n
                                
                            
                            )
                        
                     and the flow-out rate                         
                            
                                
                                    (
                                    V
                                    F
                                    R
                                
                                
                                    o
                                    u
                                    t
                                
                            
                            )
                        
                     of the drilling fluid to filter out fluctuations. (Zanker, e.g., see fig. 5 to steps (100), (104), (110), and (200), and pg. 24, line 21 – pg. 26, line 11 disclosing echo times (sonic time), mud surface, temperature gradient, angle of the return line, density, viscosity, horizontal distance from the bell nipple to the measurement location (L), the return line slope (θ), gravitational constant, and other relevant parameters are measured.  A theoretical flow-out determination is made.  At start-up a single or multi-point calibration lasting only several minutes is performed which provides a calibration between the actual flow-out and the “estimated” theoretical flow out, wherein the calibration accounts for non-linearity, errors in estimating friction, and other systematic errors which may be present such as changes in geometry, mud properties, sensor calibration, etc.).  

Regarding claim 6, Zanker discloses: An apparatus for early kick detection in a drilling system with a drilling fluid loop, comprising:
	a first sensor, positioned in a onshore input flow section of the drilling fluid loop, for detecting flow-in rate                         
                            
                                
                                    (
                                    V
                                    F
                                    R
                                
                                
                                    i
                                    n
                                
                            
                            )
                        
                     of a drilling fluid; (Zanker, e.g., see pg. 11, line 17 – pg. 12, line 7 discloses the use with a bottom supported offshore drilling rig or a land drilling rig, as well as with a floating rig; see also pg. 26, line 12 – pg. 27, line 9 disclosing a flow-in measurement by the measurement of the positive displacement mud pump strokes; see also pg. 11, lines 22-24 disclosing flow rate into the well may be derived by counting the strokes per minute of mud pumps (16) or by direct measurement with a flow meter).
	a second sensor, positioned in an undersea return flow section of the drilling fluid loop, for detecting flow-out rate                         
                            
                                
                                    (
                                    V
                                    F
                                    R
                                
                                
                                    o
                                    u
                                    t
                                
                            
                            )
                        
                     of the drilling fluid; and (Zanker, e.g., see pg. 11, line 17 – pg. 12, line 7 disclosing the use with a bottom supported offshore drilling rig or a land drilling rig, as well as with a floating rig; see also pg. 12, lines 4-7 disclosing the flow-out measuring sensor system (S) according to the invention is disposed in the return line (26) in relative close proximity to the bell nipple (24)).
	a controller communicated with the first sensor and the second sensor and comprising:
		a parameter collecting unit configured for collecting the flow-in rate                         
                            
                                
                                    (
                                    V
                                    F
                                    R
                                
                                
                                    i
                                    n
                                
                            
                            )
                        
                     and the flow-out rate                         
                            
                                
                                    (
                                    V
                                    F
                                    R
                                
                                
                                    o
                                    u
                                    t
                                
                            
                            )
                        
                     of the drilling fluid; (Zanker, e.g., see pg. 8, line 6 – pg. 9, line 2 disclosing a system of a drilling rig to aid in accurately determining a volumetric flow rate of mud, wherein the flow-out rate is calibrated against the flow-in rate, wherein the system includes a processor responsive to the level sensor signals; see also fig. 4 to a flow-out rate (given in GPM), fig. 5 to calibrate flow-out (112), and pg. 13, line 10 – pg. 14, line 3 disclosing for any given return line configuration with typical flow rates, the measured height of the mud in the return line may be calibrated to a flow rate with reasonable accuracy).
		a calculating unit configured for calibrating the flow-out rate                         
                            
                                
                                    (
                                    V
                                    F
                                    R
                                
                                
                                    o
                                    u
                                    t
                                
                            
                            )
                        
                     to obtain a calibrated flow-out rate (                        
                            
                                
                                    
                                        
                                            V
                                            F
                                            R
                                        
                                        ^
                                    
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    ) of the drilling fluid and determining a flow rate difference (                        
                            ∆
                            f
                            l
                            o
                            w
                        
                    ) between the flow-in rate                         
                            
                                
                                    (
                                    V
                                    F
                                    R
                                
                                
                                    i
                                    n
                                
                            
                            )
                        
                     and the calibrated flow-out rate (                        
                            
                                
                                    
                                        
                                            V
                                            F
                                            R
                                        
                                        ^
                                    
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    ) of the drilling fluid; and (Zanker, e.g., see figs. 1 and 2a to computer (14), which is combined with volumetric flow sensor system (S) to act as a processing means; see also fig. 5 to Trend Analysis Qout, Qin, and ΔQ, and pg. 24, line 21 – pg. 27, line 9 disclosing the workflow of fig. 5 to the corrected flow-out determination which is subjected to a trend analysis to determine a difference between the corrected flow-out and the flow-in rates).)
		a kick detection unit configured for identifying the kicks based on the flow rate difference (                        
                            ∆
                            f
                            l
                            o
                            w
                        
                    ). (Zanker, e.g., see figs. 1 and 2a to computer (14), which is combined with volumetric flow sensor system (S) to act as a processing means; see also pg. 27, lines 1-9 disclosing if a rate change between a calibrated rate and a flow-in rate lasts more than four minutes, an alarm is sounded by gauge (62) of fig. 2a and an influx (kick) or an outflux (fluid loss) situation is declared at (125) of fig. 5).

	Regarding claim 7, Zanker discloses: The apparatus of claim 6, wherein the calculating unit comprises:
	a modeling element for monitoring an evaluation of the flow-in rate                         
                            
                                
                                    (
                                    V
                                    F
                                    R
                                
                                
                                    i
                                    n
                                
                            
                            )
                        
                     and the flow-out rate                         
                            
                                
                                    (
                                    V
                                    F
                                    R
                                
                                
                                    o
                                    u
                                    t
                                
                            
                            )
                        
                     over time, (Zanker, e.g., see fig. 5 to a logic flow diagram/modeling element, specifically diagrams (100), (104), (110), (112), (114), (118), and (119); see also pg. 24, line 21 – pg. 25, line 20 disclosing the measurement of in-flow and the return line is measured in terms of angle of return, density, and viscosity, wherein the mud density and viscosity are used in conjunction with parameters to include return line geometry, horizontal distance from the bell nipple to the measurement location (L), the return line slope (θ), the gravitational constant (g) or any other relevant parameters.  At step (110) a determination of the flow-out (Q) of the mud from the wellbore is obtained from a transform (i.e., look-up table such as is represented by fig. 4 for the provided return line and mud parameters) which relates the flow height to flow-out).
obtaining a reference pattern based on the evaluation of the flow-in rate                         
                            
                                
                                    (
                                    V
                                    F
                                    R
                                
                                
                                    i
                                    n
                                
                            
                            )
                        
                     and the flow-out rate                         
                            
                                
                                    (
                                    V
                                    F
                                    R
                                
                                
                                    o
                                    u
                                    t
                                
                            
                            )
                        
                     over time; and (Zanker, e.g., see fig. 6a to a delta flow plot over time not indicative of a kick or loss and fig. 6b to a delta flow plot over time indicative of a kick, and pg. 26, line 27 – pg. 27, line 9 disclosing a rate of change less than 10 GPM and resulting autocalibration and a rate of change more than 10 GPM and associated alarm and kick declaration.)
	a calibrating element for determining the calibrated flow-out rate (                        
                            
                                
                                    
                                        
                                            V
                                            F
                                            R
                                        
                                        ^
                                    
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    ) based on the reference pattern. (Zanker, e.g., see fig. 5 to diagram (112) calibrate flow-out and diagram (118) to flow trend analysis and ΔQ; see also pg. 26, line 12 pg. 27, line 9 disclosing a corrected flow-out determination which is subject to a trend analysis where the flow-out determination of (112) is compared at (118) continuously to the flow-in measurement).

	Regarding claim 8, Zanker discloses: The apparatus of claim 7, wherein the reference pattern comprises at least one time-varying parameter                         
                            (
                            K
                            ,
                             
                            
                                
                                    T
                                
                                
                                    0
                                
                            
                            )
                        
                     for calibrating the flow-out rate. (Zanker, e.g., see pg. 12, lines 19-22 disclosing the velocity of mud in the annulus (20) is typically between                         
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                             
                            a
                            n
                            d
                             
                            1
                             
                            
                                
                                    f
                                    t
                                
                                
                                    s
                                    e
                                    c
                                
                            
                        
                     and the velocity of the mud in the return line (26) is typically between                         
                            5
                             
                            a
                            n
                            d
                             
                            10
                             
                            
                                
                                    f
                                    t
                                
                                
                                    s
                                    e
                                    c
                                
                            
                        
                    , wherein the acceleration of the mud is due to gravity and the slope of the return line; examiner notes that velocity is a parameter that varies with time between 5 and 10 ft per second).

	Regarding claim 9, Zanker discloses: The apparatus of claim 6, further comprises:
	a pre-processing unit configured for pre-processing the flow-in rate                         
                            
                                
                                    (
                                    V
                                    F
                                    R
                                
                                
                                    i
                                    n
                                
                            
                            )
                        
                      and the flow-out rate                         
                            
                                
                                    (
                                    V
                                    F
                                    R
                                
                                
                                    o
                                    u
                                    t
                                
                            
                            )
                        
                     of the drilling fluid to filter out fluctuations. (Zanker, e.g., see figs. 1 and 2a to computer (14), which is combined with volumetric flow sensor system (S) to act as a processing means; see also fig. 5 to steps (100), (104), (110), and (200), and pg. 24, line 21 – pg. 26, line 11 disclosing echo times (sonic time), mud surface, temperature gradient, angle of the return line, density, viscosity, horizontal distance from the bell nipple to the measurement location (L), the return line slope (θ), gravitational constant, and other relevant parameters are measured.  A theoretical flow-out determination is made.  At start-up a single or multi-point calibration lasting only several minutes is performed which provides a calibration between the actual flow-out and the “estimated” theoretical flow out, wherein the calibration accounts for non-linearity, errors in estimating friction, and other systematic errors which may be present such as changes in geometry, mud properties, sensor calibration, etc.).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zanker in 
view of Edbury et al. (WO 2012016045 A1), hereinafter Edbury.

	Regarding claim 5, Zanker is not relied upon as explicitly disclosing: The method of claim 1, further comprising: collecting a drilling parameter                         
                            (
                            S
                            ,
                             
                            d
                            r
                            i
                            l
                            l
                            i
                            n
                            g
                            b
                            i
                            t
                            v
                            e
                            l
                            o
                            c
                            i
                            t
                            y
                            )
                        
                     of drilling bit motion; and estimating a drilling flow-out rate                         
                            (
                            
                                
                                    V
                                    F
                                    R
                                
                                
                                    
                                        
                                            o
                                            u
                                            t
                                        
                                        
                                            d
                                            r
                                            i
                                            l
                                            l
                                            i
                                            n
                                            g
                                            b
                                            i
                                            t
                                        
                                    
                                
                            
                            )
                        
                     based on the drilling parameter                         
                            (
                            S
                            ,
                             
                            d
                            r
                            i
                            l
                            l
                            i
                            n
                            g
                            b
                            i
                            t
                            v
                            e
                            l
                            o
                            c
                            i
                            t
                            y
                            )
                        
                     to calibrate the flow-out rate                         
                            
                                
                                    (
                                    V
                                    F
                                    R
                                
                                
                                    o
                                    u
                                    t
                                
                            
                            )
                        
                    .
	However, Edbury further discloses: collecting a drilling parameter                         
                            (
                            S
                            ,
                             
                            d
                            r
                            i
                            l
                            l
                            i
                            n
                            g
                            b
                            i
                            t
                            v
                            e
                            l
                            o
                            c
                            i
                            t
                            y
                            )
                        
                     of drilling bit motion; and (Edbury, e.g., see fig. 1 to drill bit (134) and bottom hole assembly (112), fig. 1a to core passage (138) and annular opening (126), fig. 2 to control system (114) illustrating subroutines to include down hole computations, data inflow hub, and drilling parameter analysis; see also para. [0079] to drilling parameters are controlled to adjust inclination, wherein dropping is comprised of increasing the mud flow rate and decreasing rate of penetration, while build comprises decreased RPM, decreased flow, and increased rate of penetration; see also para. [0083] to drilling parameters displayed on a GUI to include current depth, pressures, and torque of the wellbore and drill string, as well as BHA performance analysis to include drilling slide and rotate intervals).
estimating a drilling flow-out rate                         
                            (
                            
                                
                                    V
                                    F
                                    R
                                
                                
                                    
                                        
                                            o
                                            u
                                            t
                                        
                                        
                                            d
                                            r
                                            i
                                            l
                                            l
                                            i
                                            n
                                            g
                                            b
                                            i
                                            t
                                        
                                    
                                
                            
                            )
                        
                     based on the drilling parameter                         
                            (
                            S
                            ,
                             
                            d
                            r
                            i
                            l
                            l
                            i
                            n
                            g
                            b
                            i
                            t
                            v
                            e
                            l
                            o
                            c
                            i
                            t
                            y
                            )
                        
                     to calibrate the flow-out rate                         
                            
                                
                                    (
                                    V
                                    F
                                    R
                                
                                
                                    o
                                    u
                                    t
                                
                            
                            )
                        
                    . (Edbury, e.g., see para. [0077-0078] disclosing the various parameters monitored during drilling operations such as stall detection and recovery, surface thrust limits, mud inflow-outflow balance, torque, weight on bit, standpipe pressure stability, top drive position, rate of penetration, and torque stability; see also para. [0084] disclosing the calibration of instruments to determine relationships among various parameters and characteristics to include flow rate vs. pressure, etc.; see also para. [0113] disclosing a pre-defined threshold which may not be exceeded, wherein flow rate out differs from flow rate in by more than (user setpoint); see also para. [0148] disclosing drilling fluid parameters are measured in real time to increase objectivity of the data to facilitate reactions to drilling fluid fluctuations, wherein flow-in and flow-out densities, viscosities, and flow rates are measured in real time while drilling to enable accurate drilling parameter optimization).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Zanker’s method for early kick detection in a drilling system with a drilling fluid loop with Edbury’s collection of a drilling parameter of a drilling bit motion and estimation of a drilling flow out rate based on the drilling parameter to calibrate the flow-out rate because Edbury teaches the improvement to drilling operations through the use of mass, volume, and density, in and out from the flow meters for real time well monitoring which may improve identifying problems. (Edbury, e.g., see para. [0135] disclosing improvements to drill operations using mass, volume, and density from flow meters and integrating the in and out flow sensors into a real-time wellbore monitoring system to provide tools to mitigate issues such as hole cleaning efficiency, sweep effectiveness, monitoring, circulating bottoms-up, environmental compliance monitoring, formation fluid losses, kick detection, managed pressure drilling, and balooning).

	Regarding claim 10, Zanker is not relied upon as explicitly disclosing: The apparatus of claim 6, wherein the parameter collecting unit is further configured for collecting a drilling parameter                         
                            
                                
                                    S
                                    ,
                                     
                                    d
                                    r
                                    i
                                    l
                                    l
                                    i
                                    n
                                    g
                                    b
                                    i
                                    t
                                    v
                                    e
                                    l
                                    o
                                    c
                                    i
                                    t
                                    y
                                
                            
                        
                     of drilling bit motion from a third sensor; and the calculating unit is further configured for estimating a drilling flow-out rate                         
                            (
                            
                                
                                    V
                                    F
                                    R
                                
                                
                                    
                                        
                                            o
                                            u
                                            t
                                        
                                        
                                            d
                                            r
                                            i
                                            l
                                            l
                                            i
                                            n
                                            g
                                            b
                                            i
                                            t
                                        
                                    
                                
                            
                            )
                        
                     based on the drilling parameter                         
                            
                                
                                    S
                                    ,
                                     
                                    d
                                    r
                                    i
                                    l
                                    l
                                    i
                                    n
                                    g
                                    b
                                    i
                                    t
                                    v
                                    e
                                    l
                                    o
                                    c
                                    i
                                    t
                                    y
                                
                            
                        
                     to calibrate the flow-out rate                         
                            
                                
                                    (
                                    V
                                    F
                                    R
                                
                                
                                    o
                                    u
                                    t
                                
                            
                            )
                        
                    .
	However, Edbury further discloses: wherein the parameter collecting unit is further configured for (Zanker, e.g., see pg. 8, line 6 – pg. 9, line 2 disclosing a system of a drilling rig to aid in accurately determining a volumetric flow rate of mud, wherein the flow-out rate is calibrated against the flow-in rate, wherein the system includes a processor responsive to the level sensor signals).
collecting a drilling parameter                         
                            
                                
                                    S
                                    ,
                                     
                                    d
                                    r
                                    i
                                    l
                                    l
                                    i
                                    n
                                    g
                                    b
                                    i
                                    t
                                    v
                                    e
                                    l
                                    o
                                    c
                                    i
                                    t
                                    y
                                
                            
                        
                     of drilling bit motion from a third sensor; and (Edbury, e.g., see fig. 1 to drill bit (134) and bottom hole assembly (112), fig. 1a to core passage (138) and annular opening (126), fig. 2 to control system (114) illustrating subroutines to include down hole computations, data inflow hub, and drilling parameter analysis; see also para. [0079] to drilling parameters are controlled to adjust inclination, wherein dropping is comprised of increasing the mud flow rate and decreasing rate of penetration, while build comprises decreased RPM, decreased flow, and increased rate of penetration; see also para. [0082] disclosing the drilling rig equipment sensors, mud equipment sensors and MWD, interpreted by the examiner as a third sensor; see also para. [0083] to drilling parameters displayed on a GUI to include current depth, pressures, and torque of the wellbore and drill string, as well as BHA performance analysis to include drilling slide and rotate intervals).
the calculating unit is further configured for estimating a drilling flow-out rate                         
                            (
                            
                                
                                    V
                                    F
                                    R
                                
                                
                                    
                                        
                                            o
                                            u
                                            t
                                        
                                        
                                            d
                                            r
                                            i
                                            l
                                            l
                                            i
                                            n
                                            g
                                            b
                                            i
                                            t
                                        
                                    
                                
                            
                            )
                        
                     based on the drilling parameter                         
                            
                                
                                    S
                                    ,
                                     
                                    d
                                    r
                                    i
                                    l
                                    l
                                    i
                                    n
                                    g
                                    b
                                    i
                                    t
                                    v
                                    e
                                    l
                                    o
                                    c
                                    i
                                    t
                                    y
                                
                            
                        
                     to calibrate the flow-out rate                         
                            
                                
                                    (
                                    V
                                    F
                                    R
                                
                                
                                    o
                                    u
                                    t
                                
                            
                            )
                        
                    . (Edbury, e.g., see para. [0077-0078] disclosing the various parameters monitored during drilling operations such as stall detection and recovery, surface thrust limits, mud inflow-outflow balance, torque, weight on bit, standpipe pressure stability, top drive position, rate of penetration, and torque stability; see also para. [0084] disclosing the calibration of instruments to determine relationships among various parameters and characteristics to include flow rate vs. pressure, etc.; see also para. [0113] disclosing a pre-defined threshold which may not be exceeded, wherein flow rate out differs from flow rate in by more than (user setpoint); see also para. [0148] disclosing drilling fluid parameters are measured in real time to increase objectivity of the data to facilitate reactions to drilling fluid fluctuations, wherein flow-in and flow-out densities, viscosities, and flow rates are measured in real time while drilling to enable accurate drilling parameter optimization).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Zanker’s apparatus for early kick detection in a drilling system with a drilling fluid loop with Edbury’s parameter collecting unit configured for collecting drilling parameters of drilling bit motion from a third sensor; and the calculating unit is further configured for estimating a drilling flow-out rate based on the drilling parameter to calibrate the flow-out rate because Edbury teaches the improvement to drilling operations through the use of mass, volume, and density, in and out from the flow meters for real time well monitoring which may improve identifying problems. (Edbury, e.g., see para. [0135] disclosing improvements to drill operations using mass, volume, and density from flow meters and integrating the in and out flow sensors into a real-time wellbore monitoring system to provide tools to mitigate issues such as hole cleaning efficiency, sweep effectiveness, monitoring, circulating bottoms-up, environmental compliance monitoring, formation fluid losses, kick detection, managed pressure drilling, and balooning).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2012/0006613 A1 to Tseytlin relates to methods and devices for determination of gas-kick parameters and prevention of well explosion.
US 5,154,078 A to Codazzi relates to kick detection during drilling.
US 10,684,744 B2 to Torrione et al. relates to a method and system for detecting at least one of an influx event and a loss event during well drilling.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863                                                                                                                                                                                                        
/DANIEL R MILLER/Primary Examiner, Art Unit 2863